


EXHIBIT 10.1


PLAN SUPPORT AGREEMENT
This PLAN SUPPORT AGREEMENT dated November 24, 2014 (this “Agreement”) is made
by and among: (i) NII Holdings, Inc., NII Capital Corp. (“Capco”), NII Funding
Corp., NII Aviation, Inc., Nextel International (Services), Ltd., NII Global
Holdings, Inc., NII International Holdings S.à r.l., NII International Services
S.à r.l., NII International Telecom S.C.A. (“Luxco”), NII Mercosur, LLC, McCaw
International (Brazil), LLC, Airfone Holdings, LLC, and Nextel International
(Uruguay), LLC (collectively, the “Company” or the “Debtors”); (ii) entities
managed by Aurelius Capital Management, LP (collectively “Aurelius”), with
holdings of Notes (as defined below) as set forth on its signature page hereto;
(iii) entities managed by Capital Research and Management Company (collectively,
“Capital Group” and, together with Aurelius and any transferee of Notes that
becomes a Party (as defined below) in accordance with Section 3.04 of this
Agreement, the “Consenting Noteholders”), with holdings of Notes as set forth on
its signature page hereto; (iv) American Tower Corporation, American Tower do
Brasil - Cessao de Infraestruturas Ltda. and MATC Digital S. de R.L. de C.V.
(collectively, “AMT” and, together with the Consenting Noteholders, the
“Consenting Parties”); (v) the Official Committee of Unsecured Creditors of the
Debtors (the “Committee” and, together with the Debtors, the “Plan Proponents”);
and (vi) each transferee that becomes a Party in accordance with Section ‎3.04
of this Agreement (together with the Debtors, the Consenting Parties, and the
Committee, the “Parties” and, each, individually, a “Party”). All capitalized
terms not defined herein shall have the meanings ascribed to them in the Plan
Term Sheet (as defined below).
For purposes of this Agreement, the term “Requisite Consenting Noteholders”
shall be defined as each of (i) Aurelius and (ii) Capital Group.
RECITALS
WHEREAS, on September 15, 2014 and on October 8, 2014, the Debtors filed
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in cases (including any subsequent cases of
affiliated debtors that are commenced from time to time, collectively,
the ”Bankruptcy Cases”) before the United States Bankruptcy Court for the
Southern District of New York (the ”Bankruptcy Court”), which Bankruptcy Cases
have been consolidated by order of the Bankruptcy Court for procedural purposes
only and are being jointly administered under case number 14-12611 (SCC);
WHEREAS, Capco has issued the following series of senior notes (collectively,
the “Capco Notes” and, the indentures that govern the Capco Notes, as amended,
modified, or supplemented from time to time (the “Capco Indentures”)):
(i)     $1,450,000,000 in principal amount of 7.625% senior notes due 2021 (the
“Capco 2021 Notes”) governed by that certain Indenture dated March 29, 2011
among Capco, as issuer, the guarantors party thereto, and Wilmington Savings
Fund Society, FSB, as trustee, as supplemented by that certain First
Supplemental Indenture dated December 8, 2011;
(ii)     $500,000,000 in principal amount of 8.875% senior notes due 2019
(“Capco 2019 Notes”) governed by that certain Indenture dated December 15, 2009
among Capco, as issuer, the guarantors party thereto, and U.S. Bank National
Association, as trustee, as supplemented by that certain Supplemental Indenture
No.1, dated March 8, 2010 and that certain Supplemental Indenture No. 2 dated
May 28, 2010; and
(iii)     $800,000,000 in principal amount of 10.0% senior notes due 2016
(“Capco 2016 Notes”) governed by that certain Indenture dated August 18, 2009,
among Capco, as issuer, the guarantors party thereto, and Wilmington Savings
Fund Society, FSB (as successor-in-interest to Wilmington Trust



--------------------------------------------------------------------------------




Company), as trustee, as supplemented by that certain Supplemental Indenture No.
1 dated February 8, 2010, that certain Supplemental Indenture No. 2, dated March
8, 2010, and that certain Supplemental Indenture No. 3, dated May 28, 2010;
WHEREAS, Luxco has issued the following series of senior notes (collectively,
the “Luxco Notes” and, together with the Capco Notes, the “Notes”, and the
indentures that govern the Luxco Notes, as amended, modified, or supplemented
from time to time (the “Luxco Indentures”)):
(i)     $700,000,000 in principal amount of 7.875% senior notes due 2019 (the
“Luxco 7.875% Notes”) governed by that certain Indenture dated May 23, 2013
among Luxco, as issuer, NII Holdings, Inc., as guarantor, and Wilmington Trust,
National Association, as trustee; and
(ii)     $900,000,000 in principal amount of 11.375% senior notes due 2019 (the
“Luxco 11.375% Notes”) governed by that certain Indenture dated February 19,
2013 among Luxco, as issuer, NII Holdings, Inc., as guarantor, and Wilmington
Trust, National Association, as trustee, as supplemented by that certain
Supplemental Indenture, dated April 15, 2013;
WHEREAS, the Plan Proponents and the Consenting Parties have engaged in arm’s
length, good-faith discussions regarding the reorganization of the Company
(collectively, the “Restructuring”) pursuant to a chapter 11 plan of
reorganization (the “Plan”) to be proposed by the Debtors in the Bankruptcy
Cases, which Plan shall contain the terms and conditions set forth in, and be
consistent in all respects with, the Plan Term Sheet;
WHEREAS, in furtherance of the Restructuring, the Plan Proponents have requested
each Consenting Party to support the Plan in accordance with this Agreement; and
WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Court, the terms of this Agreement set forth the
Parties’ agreement concerning their respective obligations.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound hereby, agrees as follows:
AGREEMENT
Section 1.     Proposed Restructuring. The principal terms of the Restructuring
are set forth on the term sheet attached hereto as Exhibit 1 (as such term sheet
may be modified in accordance with Section 10 hereof, the “Plan Term Sheet”)).
The Restructuring will be implemented pursuant to various agreements and related
documentation, including, without limitation, (i) the Plan, which Plan shall be
consistent in all material respects with the Plan Term Sheet and this Agreement;
and (ii) the following related documents required to implement the Restructuring
that will be executed, filed with the Bankruptcy Court, become effective, or
otherwise finalized (the “Plan Documents”): (a) the disclosure statement related
to the Plan (the “Disclosure Statement”), (b) the materials related to the
solicitation of votes to accept or reject the Plan (the “Solicitation
Materials”), (c) the motion to approve the Disclosure Statement and the
Solicitation Materials, and the order entered by the Bankruptcy Court approving
the Disclosure Statement and the Solicitation Materials, (d) definitive
documentation for the Rights Offering and all agreements and documentation
related or ancillary thereto, which definitive documentation shall be consistent
in all material respects with the terms and conditions set forth in the Plan
Term Sheet; (e) the order(s) entered by the Bankruptcy Court approving the
Rights Offering and procedures related thereto and any backstop commitment
agreement (the “Backstop Commitment Agreement”) in connection with the Rights
Offering, (f) the order entered by the Bankruptcy Court confirming the Plan,
including all exhibits, appendices and related documents (the “Confirmation
Order”) and any pleadings in support of entry of the Confirmation Order, (g) any
material appendices, amendments, modifications, supplements, exhibits and
schedules relating to the Plan or the Plan Documents, including any Plan
supplement, (h) any term sheet and/or commitment letter for any proposed exit
financing facility, including the New NII Debt; (i) any operative documents for
any proposed exit financing facility,



--------------------------------------------------------------------------------




including without limitation the New NII Debt; (j) any documents disclosing the
identity of the members of the board of directors of any of the Reorganized
Debtors and the nature of and compensation for any “insider” under the
Bankruptcy Code who is proposed to be employed or retained by any of the
Reorganized Debtors; (k) any list of material executory contracts and unexpired
leases to be assumed, assumed and assigned, or rejected; (l) a list of any
material retained causes of action; (m) the certificate of incorporation and
bylaws for each of the Reorganized Debtors; (n) the registration rights
agreement (the “Registration Rights Agreement”); and (o) any amendments,
restatements, modifications or refinancing of (i) the Credit Agreement, dated as
of April 20, 2012, among Nextel Telecomunicações Ltda. (“Nextel Brazil”), as
Borrower, the Guarantors party thereto, and China Development Bank Corporation
as Lender, Administrative Agent and Arranger, which credit facility benefits
from the commercial and political risk insurance coverage provided by China
Export and Credit Insurance Corporation (as amended, restated, supplemented,
modified and/or refinanced from time to time the “Brazil Sinosure Credit
Agreement”); (ii) the Credit Agreement, dated as of April 20, 2012, among Nextel
Brazil, as Borrower, the Guarantors party thereto, and China Development Bank
Corporation as Lender, Administrative Agent and Arranger (as amended, restated,
supplemented, modified and/or refinanced from time to time the “Brazil
Non-Sinosure Credit Agreement” and, together with the Brazil Sinosure Credit
Agreement, the “Brazil Credit Agreements”); (iii) the Credit Agreement, dated as
of July 12, 2011, among Comunicaciones Nextel de México (“Nextel Mexico”), as
Borrower, the Guarantors party thereto, and China Development Bank Corporation
as Lender, Administrative Agent and Arranger, which credit facility benefits
from the commercial and political risk insurance coverage provided by China
Export and Credit Insurance Corporation (as amended, restated, supplemented,
modified and/or refinanced from time to time the “Mexico Sinosure Credit
Agreement”); (iv) the Credit Agreement, dated as of July 12, 2011, among Nextel
Mexico, as Borrower, the Guarantors party thereto, and China Development Bank
Corporation as Lender, Administrative Agent and Arranger (as amended, restated,
supplemented, modified and/or refinanced from time to time the “Mexico
Non-Sinosure Credit Agreement” and, together with the Mexico Sinosure Credit
Agreement, the “Mexico Credit Agreements” and, together with the Brazil Credit
Agreements, the “CDB Agreements”); (v) the Bank Credit Bill dated October 31,
2012 between Nextel Brazil and Banco do Brasil S.A. (the “BdB Note”); and (vi)
the Bank Credit Certificate dated December 8, 2011 among Nextel Brazil, Nextel
Telecomunicações S.A. and Caixa Econômica Federal (the “Caixa Note” and,
together with the CDB Agreements and the BdB Note, the “Local Credit
Agreements”).


The Plan, the Plan Documents, any ancillary documents required to implement the
Restructuring, and any amendments, modifications or supplements to the Plan,
Plan Documents and any such ancillary documents shall be consistent in all
material respects with the Plan Term Sheet and, upon completion of the exhibits
thereto, shall (i) otherwise be in form and substance reasonably acceptable to
the Plan Proponents and each of the Requisite Consenting Noteholders and (ii)
only in the case of AMT, not materially adversely affect the economic treatment
of AMT’s Claims as agreed between AMT and the Debtors (the “AMT Claims
Treatment”); provided, however, that any documents with respect to the Rights
Offering, including, without limitation, the Backstop Commitment Agreement and
the Registration Rights Agreement shall, in each case, be filed
contemporaneously with the Plan and be acceptable to each of the Requisite
Consenting Noteholders in their sole discretion; provided, further, that the (i)
foregoing consent rights of the Requisite Consenting Noteholders with respect to
any amendments, restatements, modifications or refinancing of the CDB Agreements
(the “CDB Amendments”) shall expire as of December 18, 2014 (except for any
amendments, restatements, modifications or refinancing of the CDB Agreements
that are proposed from and after December 18, 2014 (“Subsequent CDB
Amendments”), which Subsequent CDB Amendments shall be reasonably acceptable to
the Company and each of the Requisite Consenting Noteholders), it being
understood that the CDB Amendments shall be deemed reasonably acceptable to the
Requisite Consenting Noteholders in the absence of the delivery to the Company
of any written objection thereto by any of the Requisite Consenting Noteholders
on or before December 17, 2014, and (ii) notwithstanding the foregoing, the
rights of the Committee with respect to the CDB Amendments and any amendments,
restatements, modifications or refinancings of the BdB Note and the Caixa Note
shall be limited to a right to consult with Company in connection therewith.
Nothing contained in this section shall affect, in any way, the requirements set
forth herein for the amendment of this Agreement and the Plan Term Sheet set
forth in Section 10 hereof.


Section 2.    Exhibits Incorporated by Reference.





--------------------------------------------------------------------------------




Each of the exhibits attached hereto, including, without limitation, the Plan
Term Sheet, is expressly incorporated herein and made part of this Agreement,
and all references to this Agreement, unless specified otherwise, shall include
the exhibits. In the event of any inconsistency between this Agreement (without
reference to the exhibits) and the exhibits, this Agreement (without reference
to the exhibits) shall govern.


Section 3.     Consenting Parties’ Commitments.


3.01     Agreement to Vote. Subject to the conditions contained in Section 3.03
hereof and as long as this Agreement has not been terminated pursuant to the
terms hereof, each Consenting Party agrees that it shall, subject to the receipt
by such Consenting Party of the Disclosure Statement and other Solicitation
Materials that are subsequently approved by the Bankruptcy Court as complying
with section 1126(b) of the Bankruptcy Code:
 
(a)to the extent solicited, timely vote or cause or direct to be voted all of
its Claims (as defined in the Bankruptcy Code) in favor of the Plan by
delivering its duly executed and completed ballot or ballots accepting such Plan
on a timely basis following the commencement of the solicitation;
(b)not change or withdraw (or cause or direct to be changed or withdrawn) such
vote;
(c)not directly or indirectly object to, delay, impede or take any other action
to materially interfere with acceptance, confirmation, consummation, or
implementation of the Plan;
(d)not directly or indirectly seek, solicit, encourage, formulate, consent to,
propose, file, support, negotiate, participate in, or vote for any
restructuring, workout, plan of reorganization or liquidation, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, or sale of assets of or in
respect of the Company other than the Plan (each, an “Alternative Plan”);
(e)in the case of the Consenting Noteholders, not directly or indirectly take an
action to direct the Indenture Trustees (as applicable) to undertake any action
that a Consenting Noteholder is otherwise prohibited from undertaking pursuant
to Sections ‎3.01(c) or (d) hereof; provided, however, that to the extent a
Consenting Noteholder chooses to direct an Indenture Trustee to not undertake an
action that a Consenting Noteholder is otherwise prohibited from undertaking
pursuant to Sections ‎3.01(c) and (d) hereof, such direction shall not be
construed in any way as requiring any Consenting Noteholder to provide an
indemnity to the applicable Indenture Trustee, or to incur or potentially incur
any other liability in connection with such direction; and
(f)take any and all reasonably necessary and appropriate actions in furtherance
of the Restructuring and the transactions contemplated under the Plan Term
Sheet, the Plan, and the Plan Documents.
Notwithstanding anything to the contrary in this Section ‎3.01, the vote of a
Consenting Party shall be immediately revoked and deemed void ab initio upon
termination of this Agreement as to such Consenting Party pursuant to Section 7
of this Agreement.
3.02    Right to Appear and Participate. Nothing in Section ‎3.01 shall be
deemed to limit any of the following rights of the Consenting Parties, to the
extent consistent with this Agreement:


(a)to appear and participate as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases, including the filing of a proof of claim
against the Debtors, so long as such appearance or participation and the
positions advocated in connection therewith are not inconsistent with this
Agreement, the Plan Term Sheet, or the terms of the Plan, and, other than as a
result of actions or omissions any such Consenting Party takes or does not take
in good faith to enforce its rights under this Agreement, the Plan Term Sheet,
or the terms of the Plan, do not hinder, delay or prevent consummation of the
Plan;
(b)to purchase, sell or enter into any transactions in connection with the
Claims or any other claims against or interests in the Debtors, subject to the
terms of Section ‎3.04 hereof; or
(c)all rights under any applicable indenture, other loan document or applicable
law.



--------------------------------------------------------------------------------






3.03    Certain Conditions. The continuing obligations of each Consenting Party
set forth in Section ‎3.01 hereof, following the occurrence of the PSA Effective
Date, are subject to the following conditions:


(a)the Plan and Plan Documents shall (i) be in form and substance reasonably
acceptable to each of the Requisite Consenting Noteholders and the Plan
Proponents and (ii) only in the case of AMT, not materially adversely affect the
AMT Claims Treatment; provided, however, that any documents with respect to the
Rights Offering, including without limitation, the Backstop Commitment
Agreement, and the Registration Rights Agreement shall, in each case, be filed
contemporaneously with the Plan and be acceptable to each of the Requisite
Consenting Noteholders in their sole discretion; provided, further, that the
foregoing consent rights of the Requisite Consenting Noteholders with respect to
the CDB Amendments shall expire as of December 18, 2014 (except for any
amendments, restatements, modifications or refinancing of the CDB Agreements
that are proposed from and after December 18, 2014 (“Subsequent CDB
Amendments”), which Subsequent CDB Amendments shall be reasonably acceptable to
the Company and each of the Requisite Consenting Noteholders), it being
understood that the CDB Amendments shall be deemed reasonably acceptable to the
Requisite Consenting Noteholders in the absence of the delivery to the Company
of any written objection thereto by any of the Requisite Consenting Noteholders
on or before December 17, 2014; and
(b)this Agreement shall have not been terminated in accordance with the terms
hereof.


3.04    Transfer of Claims.
(a)Except as expressly provided herein, this Agreement shall not in any way
restrict the right or ability of any Party to sell, use, assign, transfer or
otherwise dispose of (“Transfer”) any claims as such term is defined in section
101(5) of the Bankruptcy Code (each a “Claim” and, collectively, the “Claims”);
provided, however, that, for the period commencing as of the PSA Effective Date
until the termination of this Agreement pursuant to the terms hereof, no Party
shall Transfer any Claims, and any purported Transfer of Claims shall be null
and void ab initio, unless (a) the transferee is a Party, or (b) if the
transferee is not a Party, such transferee delivers to the Company (in any
manner permitted by Section 11.15 hereof) within three (3) business days of the
Transfer an executed joinder to this Agreement in the form attached hereto as
Exhibit 2 (a “Joinder Agreement”) pursuant to which such transferee shall have
assumed all obligations of the Party transferring such Claims and shall become a
Party; provided, further, that, if the transferor of the Claims is a Consenting
Noteholder, the transferee of such Claims shall also become a Consenting
Noteholder. The failure by a Party to comply with the Transfer procedure
described in the first proviso of the immediately preceding sentence (resulting
in such Transfer becoming null and void ab initio) shall not constitute a
material breach for purposes of Section 7.01(b) of this Agreement. For the
avoidance of doubt, to the extent not already a Party to this Agreement, a
transferee of Claims under this Agreement shall only become a Party (or
Consenting Noteholder, to the extent applicable) to this Agreement with respect
to the Claims that are the subject of the Transfer. This Agreement shall in no
way be construed to preclude any Party from acquiring additional Claims;
provided, however, that any such additional Claims acquired by a Party shall
automatically and immediately upon acquisition by such Party be deemed subject
to all of the terms of this Agreement, whether or not notice of such acquisition
is given to the Company, and that, so long as this Agreement has not been
terminated, such Party shall vote (or cause to be voted) any such additional
Claims in favor of the Plan in accordance and consistent with Section ‎3.01(a)
hereof.
(b)Notwithstanding anything herein to the contrary, (A) any Consenting
Noteholder may transfer (by purchase, sale, assignment, participation or
otherwise) any right, title or interest in such Claims against the Debtors to an
entity that is acting in its capacity as a Qualified Marketmaker (as defined
below) without the requirement that the Qualified Marketmaker be or become a
Consenting Noteholder, provided that the Qualified Marketmaker subsequently
transfers (by purchase, sale, assignment, participation or otherwise) within
twenty (20) days of its receipt thereof the right, title or interest in such
Claims against the Debtors to a transferee that is a Consenting Noteholder or
becomes a Consenting Noteholder by executing a Joinder Agreement that is
delivered to the Debtors within such time period, and such Transfer shall be
null and void ab initio in the event the Qualified Marketmaker fails to
subsequently transfer such Claims to a transferee that is or becomes a
Consenting Noteholder by executing a Joinder Agreement and (B) to the extent
that a Consenting Noteholder is acting in its capacity as a Qualified
Marketmaker, it may transfer (by purchase, sale, assignment, participation or
otherwise) any right, title or interest in Claims against the Debtors that the
Qualified Marketmaker acquires from a holder of the Claims who is



--------------------------------------------------------------------------------




not a Consenting Noteholder without the requirement that the transferee of such
Claims be or become a Consenting Noteholder.


For these purposes, a “Qualified Marketmaker” means an entity that (A) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers claims against the
Debtors (including debt securities or other debt) or enter with customers into
long and short positions in claims against the Debtors (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims against the Debtors, and (B) is in fact regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).
Section 4.     Company’s and Plan Proponents’ Commitments.


4.01    Company’s Commitments. Subject to the Company’s fiduciary duties under
applicable law and Section ‎11.01 hereof and for so long as this Agreement has
not been terminated in accordance with the terms hereof, the Company agrees to
use its commercially reasonable efforts to:
(a)operate its business in the ordinary course, including, but not limited to,
maintaining its accounting methods, using its commercially reasonable efforts to
preserve its assets and its business relationships, continuing to operate its
billing and collection procedures, and maintaining its business records in
accordance with its past practices;
(b)prepare and file a motion (the “PSA Motion”) seeking an order from the
Bankruptcy Court authorizing the Debtors’ entry into this Agreement (the “PSA
Order”), and afford reasonable opportunity to comment and review to the
respective legal advisors for the Committee and the Consenting Parties in
advance of the filing of such motion;
(c)timely file, and provide the Committee and the Consenting Parties with a
draft of such objection at least two (2) business days prior to filing, a formal
objection to any motion filed with the Bankruptcy Court by a third party seeking
the entry of an order (i) converting the Chapter 11 Cases to cases under chapter
7 of the Bankruptcy Code, (ii) dismissing the Chapter 11 Cases; (iii) modifying
or terminating the Debtors’ exclusive right to file and/or solicit acceptances
of a plan of reorganization; (iv) directing the appointment of a trustee
pursuant to section 1104 of the Bankruptcy Code; or (v) directing the
appointment of an examiner pursuant to section 1104 of the Bankruptcy Code, the
appointment of which has not been consented to by the Committee and each of the
Requisite Consenting Noteholders;
(d)pay the reasonable and documented fees and expenses of (i) Akin Gump Strauss
Hauer & Feld LLP, (ii) Blackstone Advisory Partners, L.P., (iii) Paul, Weiss,
Rifkind, Wharton & Garrison LLP and (iv) Houlihan Lokey Capital, Inc. (“HL”) (in
accordance with their applicable fee letters, which, in the case of HL, shall be
subject to modification upon the agreement of the Company and the Requisite
Consenting Noteholders), as incurred up to the earlier of (1) the termination of
this Agreement in accordance with the terms hereof and (2) the effective date of
the Plan (the “Plan Effective Date”);
(e)not request entry of a Sell-Down Order as such term is defined in the Final
Order (I) Establishing Notice and Objection Procedures for Transfers of Equity
Securities, (II) Establishing a Record Date for Notice and Sell-Down Procedures
for Trading in Claims Against the Debtors' Estates and (III) Granting Related
Relief [ECF No. 138] without the consent of the Committee and each of the
Requisite Consenting Noteholders; and
(f)if the Debtors know or should know of a breach by any Debtor in any respect
of the obligations, representations, warranties or covenants of the Debtors set
forth in this Agreement, furnish prompt written notice (and in any event within
three (3) business days of such actual knowledge) to the Consenting Parties.


4.02    Plan Proponents’ Commitments. Subject to each of the Plan Proponents’
respective fiduciary duties under applicable law and Sections ‎11.01 and 11.02
hereof and for so long as this Agreement has not been terminated in accordance
with the terms hereof, each of the Plan Proponents agrees to use its
commercially reasonable efforts to:
(a)prepare the Plan Documents and any related documents, and distribute such
documents concurrently to the Consenting Parties, and afford reasonable
opportunity to comment and review to the respective legal and financial advisors
for the Consenting Parties in advance of any filing thereof;



--------------------------------------------------------------------------------




(b)subject to the procedures described in the section of the Plan Term Sheet
entitled “Settlement Procedures,” support and complete the Restructuring and all
transactions contemplated under the Plan Term Sheet, the Plan and the Plan
Documents;
(c)take any and all necessary and appropriate actions in furtherance of the
Restructuring and the transactions contemplated under the Plan Term Sheet, the
Plan and the Plan Documents, including, without limitation, taking any and all
actions necessary to consummate the Restructuring in any applicable
jurisdictions other than the United States;
(d)complete the Restructuring and all transactions contemplated under the Plan
Term Sheet, the Plan and the Plan Documents within the applicable timeframes
provided therefor in this Agreement; and
(e)take no actions inconsistent with this Agreement or the Plan Term Sheet, or
that would delay or impede the solicitation, confirmation or consummation of the
Plan, including the soliciting or causing or allowing any of their agents or
representatives to solicit any agreements relating to any chapter 11 plan or
restructuring transaction other than the Plan (an “Alternative Transaction”);
provided, however, that the Debtors’ solicitation of interest in, and the
negotiation of one or more agreements relating to, a sale of the Debtors’ or
their subsidiaries’ assets, including the marketing and solicitation of bids for
the sale any of their assets pursuant to section 363 of the Bankruptcy Code as
contemplated by the Plan Term Sheet, and/or negotiation and consummation of
amendments or a restructuring of indebtedness owed by its non-Debtor affiliates
shall not itself constitute an Alternative Transaction.


Section 5.    Mutual Representations, Warranties, and Covenants. Each of the
Parties individually represents, warrants, and covenants to each other Party, as
of the date of this Agreement (or, with respect to a transferee, the date of
such Transfer), as follows (each of which is a continuing representation,
warranty, and covenant):
5.01    Existence; Enforceability. It is validly existing and in good standing
under the laws of the state of its organization, and this Agreement is the
legally valid and binding obligation of such Party, enforceable against it in
accordance with its terms.


5.02    No Violation. The execution, delivery and performance by such Party of
this Agreement does not and shall not (i) violate (a) any provision of law, rule
or regulation applicable to it or any of its subsidiaries, as applicable, or
(b) its charter or bylaws (or other similar governing documents) or those of any
of its subsidiaries, as applicable, or (ii) conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material contractual obligation to which it or any of its subsidiaries, as
applicable, is a party.


5.03    No Consent or Approval. Except as expressly provided in this Agreement,
no consent or approval is required by any other person or entity in order for it
to carry out the transactions contemplated by, and perform the respective
obligations under, this Agreement.


5.04    Power and Authority. It has all requisite corporate, partnership,
limited liability company or similar authority to execute this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder, and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, partnership, limited liability company or other similar
action on its part.


5.05    Consenting Party Representations. Each Consenting Party individually
represents, warrants, and covenants to each other Party that the following
statements are true, correct, and complete as of the date of this Agreement (or,
with respect to a transferee, the date of such Transfer) (each of which is a
continuing representation, warranty, and covenant):
(a)it (i) is either (a) the sole beneficial owner of the principal amount of
Claims set forth below its signature hereto, or (b) has sole investment or
voting discretion with respect to the principal amount of Claims set forth below
its signature hereto and has the power and authority to bind the beneficial
owner(s) of such Claims to the terms of this Agreement, (ii) has full power and
authority to act on behalf of, vote and consent to



--------------------------------------------------------------------------------




matters concerning such Claims and to dispose of, exchange, assign, and transfer
such Claims and (iii) holds no other Claims;
(b)other than pursuant to this Agreement, its Claims are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition or
encumbrance of any kind that would adversely affect in any way such Consenting
Party’s performance of its obligations contained in this Agreement at the time
such obligations are required to be performed;
(c)it (i) has such knowledge and experience in financial and business matters of
this type that it is capable of evaluating the merits and risks of entering into
this Agreement and of making an informed investment decision, and has conducted
an independent review and analysis of the business and affairs of the Company
that it considers sufficient and reasonable for purposes of entering into this
Agreement and (ii) is an “accredited investor” (as defined by Rule 501 of the
Securities Act of 1933, as amended); and
(d)it has made no prior assignment, sale, participation, grant, conveyance,
pledge, or other Transfer of, and has not entered into any other agreement to
assign, sell, participate, grant, convey, pledge, or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any of the
Claims that are inconsistent or conflict with representations and warranties of
such Consenting Party herein or that would render it otherwise unable to comply
with this Agreement and perform its obligations hereunder, either generally or
with respect to any specific Claims.


Section 6.     No Waiver of Participation and Reservation of Rights and
Ratification of Liability. This Agreement and the Plan Term Sheet evidence a
proposed settlement of disputes among the Parties. Except as expressly provided
in this Agreement, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict any right or ability of each of the Parties to
protect and preserve its rights, remedies and interests.  Without limiting the
foregoing sentence in any way, if the transactions contemplated by this
Agreement or otherwise set forth in the Plan are not consummated, or if this
Agreement is terminated for any reason (other than pursuant to Section 7.02
hereof), each of the Parties fully reserves any and all of its rights, remedies,
and interests. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any action, case, or proceeding other than an
action, case or proceeding to enforce its terms.


Section 7.     Termination Events.


7.01    Termination Events. This Agreement may be terminated by (i) the mutual
consent of the Plan Proponents and each of the Requisite Consenting Noteholders
or (ii) either of the Plan Proponents or either of the Requisite Consenting
Noteholders upon two (2) business days prior written notice delivered to the
other Parties upon the occurrence of any of the following events (each a
“Termination Event”); provided, however, that this Agreement may be terminated
solely (i) by the Committee or either of the Requisite Consenting Noteholders
upon the occurrence of the Termination Events set forth in clauses (a), (e),
(h)-(m) below and (ii) by either of the Requisite Consenting Noteholders upon
the occurrence of the Termination Event set forth in clause (f) below:


(a)the public announcement by the Company of its intention not to pursue the
Restructuring or the Company’s acceptance of an Alternative Transaction;
(b)following the delivery of written notice thereof by a non-breaching Party,
the occurrence of a material breach by any of the Parties of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement, any agreement relating to the Rights Offering, including but not
limited to, the Backstop Commitment Agreement, that is either unable to be cured
or is not cured within five (5) business days following the delivery of such
notice;
(c)the issuance by any court of competent jurisdiction or other competent
governmental or regulatory authority of an order making illegal or otherwise
restricting, preventing or prohibiting the Restructuring or causing a material
adverse effect on the economics terms of the Restructuring, taken as a whole, in
each case, in a manner that cannot reasonably be remedied by the Company;



--------------------------------------------------------------------------------




(d)the appointment in the Bankruptcy Cases of a trustee or receiver (but not the
Independent Director), the conversion of the Bankruptcy Cases to cases under
chapter 7 of the Bankruptcy Code, or the dismissal of the Bankruptcy Cases by
order of the Bankruptcy Court;
(e)the Debtors’ entry into any postpetition financing agreement or exit
financing agreement in form and substance not reasonably acceptable to the
Committee and each of the Requisite Consenting Noteholders;
(f)the entry into any agreement relating to the financing of the Debtor’s
operating subsidiaries, including, without limitation, amendments to local
financing agreements, including the Local Credit Agreements and any Subsequent
CDB Amendments (if applicable), in form and substance not reasonably acceptable
to each of the Requisite Consenting Noteholders; provided that the CDB
Amendments shall be deemed reasonably acceptable to each of the Requisite
Consenting Noteholders as of December 18, 2014 in the absence of the prior
delivery to the Company by either of the Requisite Consenting Noteholders of any
written objection thereto;
(g)the issuance by the Bankruptcy Court of an order terminating the Debtors’
exclusive right to file a plan of reorganization pursuant to Bankruptcy Code
section 1121;
(h)the failure of the Plan Proponents to have filed the PSA Motion, the
Disclosure Statement, the Plan and the motion(s) to approve the Disclosure
Statement and the Backstop Commitment Agreement with the Bankruptcy Court by
December 18, 2014;
(i)the failure of the Bankruptcy Court to have entered the PSA Order, an order
approving the Disclosure Statement and an order approving the Backstop
Commitment Agreement by January 30, 2015;
(j)the failure of the Bankruptcy Court to have convened a hearing on the
confirmation of the Plan on or before March 26, 2015;
(k)the failure of the Bankruptcy Court to have entered the Confirmation Order on
or before April 8, 2015;
(l)the failure of the Plan Effective Date to have occurred by April 22, 2015;
(m)the Plan or Disclosure Statement is amended or modified in any manner that is
materially adverse to either of the Requisite Consenting Noteholders and is not
otherwise reasonably acceptable to the Committee and each of the Requisite
Consenting Noteholders;
(n)any of the orders approving this Agreement, the Backstop Commitment
Agreement, the Disclosure Statement, the Rights Offering Procedures, or the
Confirmation Order is reversed, stayed, dismissed, vacated, reconsidered or is
materially modified or materially amended after entry in a manner that is not
reasonably acceptable to the Plan Proponents and each of the Required Consenting
Noteholders;
(o)the determination by either of the Plan Proponents or either of the Requisite
Consenting Noteholders to terminate this Agreement and the Plan Term Sheet, if
the Independent Director determines not to join or approve the Settlement (to
the extent the appointment of the Independent Director is deemed necessary); or
(p)the determination by the Company’s board of directors (the “Board”) that (i)
proceeding with the transactions contemplated by this Agreement would be
inconsistent with the continued exercise of its fiduciary duties, or (ii) having
received a proposal or offer for an Alternative Transaction, that such
Alternative Transaction is likely to be more favorable than the Plan and that
continued support of the Plan pursuant to this Agreement would be inconsistent
with its fiduciary obligations.


The Committee may withdraw from and no longer remain bound by this Agreement, it
being understood that the Agreement shall remain binding among the remaining
Parties, in the event the Committee (i) determines that proceeding with the
transactions contemplated by this Agreement would be inconsistent with the
continued exercise of its fiduciary duties, or (ii) determines no later than the
Settlement Date, having received a proposal or offer for an Alternative
Transaction, that such Alternative Transaction is likely to be more favorable
than the Plan for unsecured creditors and that continued support of the Plan
pursuant to this Agreement would be inconsistent with its fiduciary obligations.
No Party may terminate this Agreement if such Party failed to perform or comply
in any material respect with the terms and conditions of this Agreement, with
such failure to perform or comply causing, or resulting in, the



--------------------------------------------------------------------------------




occurrence of one or more termination events specified herein. Nothing in this
Section 7 shall relieve any Party of liability for any breach or non-performance
of this Agreement occurring prior to the Termination Date
The date on which this Agreement is terminated in accordance with the provisions
of this Section 7 shall be referred to as the “Termination Date”. On the
Termination Date, the provisions of this Agreement and the Plan Term Sheet shall
terminate, except as otherwise provided in this Agreement, unless, within three
(3) business days of such Termination Date, the Plan Proponents and each of the
Requisite Consenting Noteholders waive, in writing, the occurrence of the
Termination Event giving rise to the occurrence of such Termination Date.
For the avoidance of doubt, each of the Parties hereby waives any requirement
under section 362 of the Bankruptcy Code to lift the automatic stay thereunder
for purposes of providing notice under this Agreement (and agrees not to object
to any non-breaching Party seeking, if necessary, to lift such automatic stay in
connection with the provision of any such notice); provided, however, that
nothing in this paragraph shall prejudice any Party’s rights to argue that the
termination was not proper under the terms of this Agreement.
7.02    Termination Upon Plan Effective Date. This Agreement shall terminate
automatically without further required action or notice upon the Plan Effective
Date.


Section 8.    Cooperation and Support. The Parties shall cooperate with each
other in good faith and shall coordinate their activities (to the extent
practicable) in respect of all matters concerning the implementation and
consummation of the Restructuring. Furthermore, subject to the terms of this
Agreement, each of the Parties shall execute and deliver any other agreements or
instruments, seek regulatory approvals and take other similar actions outside of
the Bankruptcy Cases as may be reasonably appropriate or necessary, from time to
time, to carry out the purposes and intent of this Agreement or to effectuate
the solicitation of the Plan, the Plan and/or the Restructuring, as applicable,
and shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement. Furthermore, the Committee’s obligations set forth in
Section 4.02 hereof with respect to actions that, as a legal matter, can only be
performed by the Debtors are subject to the Debtors’ reasonable cooperation and
performance in connection therewith.


Section 9.    Effectiveness. This Agreement shall become effective (A) with
respect to the Consenting Parties and the Committee, on the date on which (i)
Aurelius, (ii) Capital Group, (iii) AMT, and (iv) the Committee deliver to the
other Parties duly executed counterpart signature pages to this Agreement (such
date, the “PSA Effective Date”) and (B) with respect to the Company, on the date
the PSA Order is entered. Upon the PSA Effective Date, the Plan Term Sheet shall
be deemed effective for the purposes of this Agreement and thereafter the terms
and conditions therein may only be amended, modified, waived or otherwise
supplemented as set forth in Section 10 hereof.


Section 10.    Amendments. This Agreement, the Plan Term Sheet, any exhibits
attached thereto, and the Plan may not be modified, amended, or supplemented
without the prior written consent of (i) each of the Plan Proponents, (ii) each
of the Requisite Consenting Noteholders and (iii) AMT, but only to the extent
any such modification, amendment or supplement has a materially adverse effect
on the AMT Claims Treatment.


Section 11.    Miscellaneous.


11.01    Company Fiduciary Duties. Notwithstanding anything to the contrary in
this Agreement, (i) nothing in this Agreement shall require the Company or its
subsidiaries or affiliates or any of its or their respective directors or
officers (in such person’s capacity as a director or officer) to take any
action, or to refrain from taking any action, to the extent that taking such
action or refraining from taking such action would be inconsistent with, or
cause such party to breach, such party’s fiduciary obligations under applicable
law, and (ii) the Debtors and their boards of directors shall be entitled to
continue to market and solicit bids for the sale any of their assets pursuant to
section 363 of the Bankruptcy Code in the interest of maximizing the value of
the Debtors’ estates, consistent with their fiduciary obligations.





--------------------------------------------------------------------------------




11.02    Committee Fiduciary Duties; Status of Committee Members.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require the Committee or its members (in such member’s capacity
as a Committee member) to take any action, or to refrain from taking any action,
to the extent that taking such action or refraining from taking such action
would be inconsistent with, or cause such party to breach, such party’s
fiduciary obligations under the Bankruptcy Code and applicable law.
Notwithstanding any provisions to the contrary herein or in the Plan Term Sheet,
in order to fulfill the Committee’s fiduciary obligations, only until the
Settlement Date, the Committee may negotiate, discuss and/or analyze unsolicited
proposals or offers for any alternative chapter 11 plan or restructuring
transaction without terminating, or breaching its obligations under, this
Agreement or the Plan Term Sheet. For the avoidance of doubt, the obligations of
the Committee under this Agreement shall be binding on the Committee itself, and
nothing set forth in this Agreement shall be construed to bind any individual
member of the Committee in its individual capacity, unless such member has
separately executed this Agreement or a Joinder Agreement in its individual
capacity.


11.03    Complete Agreement. This Agreement, together with all exhibits and
schedules attached hereto, is the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements, oral
or written, between the Parties with respect thereto. No claim of waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be made against any Party, except on the basis of a written
instrument executed by or on behalf of such Party.


11.04    Parties. This Agreement shall be binding upon, and inure to the benefit
of, the Parties.  No rights or obligations of any Party under this Agreement may
be assigned or transferred to any other person or entity except as provided in
Section ‎3.04 hereof.  Subject to Section 9 hereof, nothing in this Agreement,
express or implied, shall give to any person or entity, other than the Parties,
any benefit or any legal or equitable right, remedy or claim under this
Agreement.


11.05    Headings. The headings of all sections of this Agreement are solely for
the convenience of reference and are not a part of and are not intended to
govern, limit or aid in the construction or interpretation of any term or
provision hereof.


11.06    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER
OF TRIAL BY JURY. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, to the
extent possible, in the Bankruptcy Court, and, solely in connection with claims
arising under this Agreement or the transactions that are the subject of this
Agreement, (i) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court, (ii) waives any objection to laying venue in any such action
or proceeding in the Bankruptcy Court and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
party hereto. Each party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.


11.07    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and a non-breaching Party may be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder; provided, however, that each Party agrees to waive
any requirement for the securing or posting of a bond in connection with such
remedy.


11.08    Execution of Agreement. This Agreement may be executed and delivered
(by facsimile, by electronic mail in portable document format (.pdf) or
otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same



--------------------------------------------------------------------------------




agreement.  Each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.


11.09    Interpretation. This Agreement is the product of negotiations between
the Plan Proponents and the Consenting Parties, and, in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner to effect the
intent of the Parties hereto, and any presumption with regard to interpretation
for or against any Party by reason of that Party having drafted or caused to be
drafted this Agreement, or any portion hereof, shall not be effective in regard
to the interpretation hereof.


11.10    Successors and Assigns; Severability. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors,
assigns, heirs, executors, administrators and representatives, other than a
trustee or similar representative appointed in a bankruptcy case; provided that
nothing contained in this Section 11.10 shall be deemed to permit sales,
assignments, or other Transfers or other claims against or interests in the
Company other than in accordance with this Agreement.  The agreements,
representations and obligations of the Consenting Parties under this Agreement
are, in all respects, several and not joint. If any provision of this Agreement,
or the application of any such provision to any person or circumstance, shall be
held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect.


11.11    Representation by Counsel. Each Party hereto acknowledges that it has
been represented by counsel (or had the opportunity to and waived its right to
do so) in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.


11.12    Survival. Notwithstanding the termination of this Agreement, the
agreements and obligations of the Parties in this Section 11 and in Sections 6
and 12 hereof shall survive such termination and shall continue in full force
and effect for the benefit of the Parties in accordance with the terms hereof.


11.13    Independent Due Diligence and Decision-Making. Each Consenting Party
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions and prospects of the Company.


11.14    Relationship Among Parties. It is understood and agreed that no
Consenting Party has any duty of trust or confidence in any form with any other
Consenting Party, and, except as provided in this Agreement, there are no
agreements, commitments or undertakings among or between them. In this regard,
it is understood and agreed that any Consenting Party may trade in the Claims or
other debt or equity securities of the Company without the consent of the
Company, as the case may be, or any other Consenting Party, subject to
applicable securities laws and the terms of this Agreement; provided, further,
that no Consenting Party shall have any responsibility for any such trading by
any other entity by virtue of this Agreement. No prior history, pattern or
practice of sharing confidences among or between the Consenting Parties shall in
any way affect or negate this understanding and agreement.


11.15    Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by facsimile, electronic mail, courier or by registered or
certified mail (return receipt requested) to the following addresses and
facsimile numbers (or at such other addresses or facsimile numbers as shall be
specified by like notice):
(a) if to the Company, to:


NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, Virginia 20190
Attention: Gary D. Begeman, Executive Vice President and General Counsel



--------------------------------------------------------------------------------




Fax No.: 703-390-7170
Email: gary.begeman@nii.com


with copies to:


Jones Day
222 East 41st Street
New York, New York 10017
Fax No.: 212-755-7306
Attention: Scott J. Greenberg and Michael J. Cohen
Email: sgreenberg@jonesday.com and mcohen@jonesday.com


(b)    if to a Consenting Noteholder or a transferee thereof, to the addresses,
electronic mail addresses or facsimile numbers set forth below following the
Consenting Noteholder’s signature (or as directed by any transferee thereof), as
the case may be, with copies to any counsel designated by such Consenting
Noteholder, including as follows:


in respect of Capital Group:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax No. 212-373-3000
Attention: Andrew N. Rosenberg and Elizabeth R. McColm
Email: arosenberg@paulweiss.com and emccolm@paulweiss.com    


in respect of Aurelius:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, New York 10036
Fax No. 212-872-1002
Attention: Daniel H. Golden, David H. Botter and Brad M. Kahn
Email: dgolden@akingump.com, dbotter@akingump.com, and
        bkahn@akingump.com


(c)    if to AMT, to:


Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
Fax No.: 212-422-4726
Attention: Kathryn A. Coleman and Christopher Gartman
Email:    katie.coleman@hugheshubbard.com and
    chris.gartman@hugheshubbard.com


(d)    if to the Committee, to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Fax No.: 212-715-8100



--------------------------------------------------------------------------------




Attention: Kenneth H. Eckstein and Stephen D. Zide
Email: keckstein@kramerlevin.com and szide@kramerlevin.com
            
Any notice given by delivery, mail or courier shall be effective when received. 
Any notice given by facsimile shall be effective upon oral or machine
confirmation of successful transmission. Any notice given by electronic mail
shall be effective upon delivery.
11.16    Third Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third party beneficiary hereof.


11.17    No Solicitation. This Agreement is not and shall not be deemed to be a
solicitation for votes to accept or reject the Plan. The votes of the holders of
Claims against the Company will not be solicited until such holders who are
entitled to vote on the Plan have received the Disclosure Statement and related
ballot, the Plan, and other required solicitation materials. In addition, this
Agreement does not constitute an offer to issue or sell securities to any
person, or the solicitation of an offer to acquire or buy securities, in any
jurisdiction where such offer or solicitation would be unlawful.


Section 12. Public Disclosure. The Consenting Parties and the Committee hereby
consent to the disclosure of the execution and contents of this Agreement by the
Plan Proponents in the Plan, Disclosure Statement, the other Plan Documents, and
any filings by the Company with the Bankruptcy Court or the Securities and
Exchange Commission (the “SEC”) or as required by law or regulation; provided,
however, that, except as required by law or any rule or regulation of any
securities exchange or any governmental agency, each of the Plan Proponents
shall not, without the applicable Consenting Party’s prior consent (which shall
not be unreasonably withheld, delayed or conditioned), (i) except insofar such
name appears in the body of this Agreement and in the Plan Term Sheet, use the
name of any Consenting Party or its controlled affiliates, officers, directors,
managers, stockholders, members, employees, partners, representatives and agents
in any press release or filing with the SEC or the Bankruptcy Court or (ii)
disclose the holdings of Notes of any Consenting Noteholder to any person;
provided that the Plan Proponents shall be permitted to disclose at any time the
aggregate principal amount of, and aggregate percentage of, Capco Notes, Luxco
Notes, any series of Notes, or the Notes beneficially owned by the Consenting
Noteholders collectively (or by funds or accounts advised or managed by
Consenting Noteholders).


[Signature pages follow.]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 
 
 
NII HOLDINGS, INC.
 
 
 
 
 
 
By: /s/ Gary D. Begeman                    
 
 
 
Gary D. Begeman
 
 
 
Executive Vice President and General Counsel

 
 
 
NII CAPITAL CORP.
 
 
 
 
 
 
By: /s/ Gary D. Begeman                    
 
 
 
Gary D. Begeman
 
 
 
Vice President and Secretary

 
 
 
NII FUNDING CORP.
 
 
 
 
 
 
By: /s/ Gary D. Begeman                    
 
 
 
Gary D. Begeman
 
 
 
Vice President and Secretary

 
 
 
NII AVIATION, INC.
 
 
 
 
 
 
By: /s/ Gary D. Begeman                    
 
 
 
Gary D. Begeman
 
 
 
Vice President and Secretary

 
 
 
NII GLOBAL HOLDINGS, INC.
 
 
 
 
 
 
By: /s/ Gary D. Begeman                    
 
 
 
Gary D. Begeman
 
 
 
Vice President and Secretary

 
 
 
NEXTEL INTERNATIONAL (SERVICES), LTD.
 
 
 
 
 
 
By: /s/ Gary D. Begeman                    
 
 
 
Gary D. Begeman
 
 
 
Vice President and Secretary




--------------------------------------------------------------------------------






 
 
 
NII INTERNATIONAL TELECOM S.C.A.,


represented by its Sole Manager,
NII INTERNATIONAL HOLDINGS S.À R.L.


 
 
 
 
 
 
By: /s/ Shana C. Smith                    
 
 
 
Shana C. Smith
 
 
 
Class B. Manager

 
 
 
NEXTEL INTERNATIONAL SERVICES
S.À R.L.


 
 
 
 
 
 
By: /s/ Shana C. Smith                    
 
 
 
Shana C. Smith
 
 
 
Class B. Manager

 
 
 
NEXTEL INTERNATIONAL HOLDINGS
S.À R.L.


 
 
 
 
 
 
By: /s/ Shana C. Smith                    
 
 
 
Shana C. Smith
 
 
 
Class B. Manager

 
 
 
McCAW INTERNATIONAL (BRAZIL), LLC,


By: NII INTERNATIONAL MOBILE S.À R.L., its Sole Member
 
 
 
 
 
 
By: /s/ Shana C. Smith                    
 
 
 
Shana C. Smith
 
 
 
Class B. Manager






--------------------------------------------------------------------------------




 
 
 
AIRFONE HOLDINGS, LLC


By: McCAW INTERNATIONAL (BRAZIL), LLC, its Sole Member


By: NII INTERNATIONAL MOBILE S.À R.L., its Sole Member
 
 
 
 
 
 
By: /s/ Shana C. Smith                    
 
 
 
Shana C. Smith
 
 
 
Class B. Manager

 
 
 
NEXTEL INTERNATIONAL (URUGUAY), LLC
 
 
 
 
 
 
By: /s/ Daniel E. Freiman                    
 
 
 
Daniel E. Freiman
 
 
 
Vice President

 
 
 
NII MERCOSUR, LLC


By: NII International Telecom S.C.A., its Sole Member


By: NII INTERNATIONAL HOLDINGS S.À R.L., its Sole Member
 
 
 
 
 
 
By: /s/ Shana C. Smith                    
 
 
 
Shana C. Smith
 
 
 
Class B. Manager

 
 
 
ACP MASTER, LTD.


By: Aurelius Capital Management, LP, solely as investment manager and not in its
individual capacity
 
 
 
 
 
 
By: /s/ Dan Gropper                  
 
 
 
Dan Gropper
 
 
 
Managing Director




--------------------------------------------------------------------------------




 
 
 
AURELIUS CAPITAL MASTER, LTD.


By: Aurelius Capital Management, LP, solely as investment manager and not in its
individual capacity
 
 
 
 
 
 
By: /s/ Dan Gropper                  
 
 
 
Dan Gropper
 
 
 
Managing Director

 
 
 
AURELIUS CONVERGENCE MASTER, LTD.


By: Aurelius Capital Management, LP, solely as investment manager and not in its
individual capacity
 
 
 
 
 
 
By: /s/ Dan Gropper                  
 
 
 
Dan Gropper
 
 
 
Managing Director

 
 
 
AURELIUS INVESTMENT, LLC


By: Aurelius Capital Management, LP, solely as investment manager and not in its
individual capacity
 
 
 
 
 
 
By: /s/ Dan Gropper                  
 
 
 
Dan Gropper
 
 
 
Managing Director



 
 
 
AMERICAN HIGH-INCOME TRUST


By: Capital Research and Management Company, for and on behalf of America
High-Income Trust
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory




--------------------------------------------------------------------------------




 
 
 
THE BOND FUND OF AMERICA


By: Capital Research and Management Company, for and on behalf of The Bond Fund
of America
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
CAPITAL INCOME BUILDER


By: Capital Research and Management Company, for and on behalf of Capital Income
Builder
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
THE GROWTH FUND OF AMERICA


By: Capital Research and Management Company, for and on behalf of The Growth
Fund of America
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
AMERICAN FUNDS GLOBAL HIGH-INCOME OPPORTUNITIES FUND


By: Capital Research and Management Company, for and on behalf of American Funds
Global High-Income Opportunities Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory




--------------------------------------------------------------------------------




 
 
 
THE INCOME FUND OF AMERICA


By: Capital Research and Management Company, for and on behalf of The Income
Fund of America
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory



 
 
 
INTERNATIONAL GROWTH AND INCOME FUND


By: Capital Research and Management Company, for and on behalf of International
Growth and Income Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
AMERICAN FUNDS INSURANCE SERIES - ASSET ALLOCATION FUND


By: Capital Research and Management Company, for and on behalf of American Funds
Insurance Series - Asset Allocation Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
AMERICAN FUNDS INSURANCE SERIES - BOND FUND


By: Capital Research and Management Company, for and on behalf of American Funds
Insurance Series - Bond Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory




--------------------------------------------------------------------------------




 
 
 
AMERICAN FUNDS INSURANCE SERIES - GLOBAL BOND FUND


By: Capital Research and Management Company, for and on behalf of American Funds
Insurance Series - Global Bond Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
AMERICAN FUNDS INSURANCE SERIES - GLOBAL GROWTH AND INCOME FUND


By: Capital Research and Management Company, for and on behalf of American Funds
Insurance Series - Global Growth and Income Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
AMERICAN FUNDS INSURANCE SERIES - HIGH-INCOME BOND FUND


By: Capital Research and Management Company, for and on behalf of American Funds
Insurance Series - High-Income Bond Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
CAPITAL WORLD BOND FUND


By: Capital Research and Management Company, for and on behalf of Capital World
Bond Fund
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory




--------------------------------------------------------------------------------




 
 
 
SMALLCAP WORLD FUND, INC.


By: Capital Research and Management Company, for and on behalf of SMALLCAP World
Fund, Inc.
 
 
 
 
 
 
By: /s/ Kristine M. Nishiyama                 
 
 
 
Kristine M. Nishiyama
 
 
 
Authorized Signatory

 
 
 
CAPTIAL GROUP GLOBAL HIGH-INCOME OPPORTUNITES TRUST (US)


By: Capital Guardian Trust Company, for and on behalf of Capital Group Global
High-Income Opportunities Trust (US)
 
 
 
 
 
 
By: /s/ Mark E. Brubaker                 
 
 
 
Mark E. Brubkaer
 
 
 
Authorized Signatory

 
 
 
CAPTIAL GROUP US HIGH-YIELD FIXED-INCOME TRUST (US)


By: Capital Guardian Trust Company, for and on behalf of Capital Group US
High-Yield Fixed-Income Trust (US)
 
 
 
 
 
 
By: /s/ Mark E. Brubaker                 
 
 
 
Mark E. Brubkaer
 
 
 
Authorized Signatory

 
 
 
NEXT GENERATION TRUST FUND


By: Capital Guardian Trust Company, for and on behalf of Next Generation Trust
Fund
 
 
 
 
 
 
By: /s/ Mark E. Brubaker                 
 
 
 
Mark E. Brubkaer
 
 
 
Authorized Signatory




--------------------------------------------------------------------------------




 
 
 
SEMPRA ENERGY DEFINED BENEFIT MASTER TRUST


By: Capital Guardian Trust Company, for and on behalf of Sempra Energy Defined
Benefit Master Trust
 
 
 
 
 
 
By: /s/ Mark E. Brubaker                 
 
 
 
Mark E. Brubkaer
 
 
 
Authorized Signatory

 
 
 
JNL/CAPITAL GUARDIAN GLOBAL BALANCED FUND


By: Capital Guardian Trust Company, for and on behalf of JNL/Capital Guardian
Global Balanced Fund
 
 
 
 
 
 
By: /s/ Mark E. Brubaker                 
 
 
 
Mark E. Brubkaer
 
 
 
Authorized Signatory


































--------------------------------------------------------------------------------




 
 
 
AMERICAN TOWER CORPORATION
 
 
 
 
 
 
By: /s/ William Harrold Hess                
 
 
 
William Harrold Hess
 
 
 
Legal Representative



 
 
 
AMERICAN TOWER DO BRASIL - CESSAO DE INFRAESTRUTURAS LTDA.
 
 
 
 
 
 
By: /s/ Susanne M. Kandel         
 
 
 
Susanne M. Kandel
 
 
 
Legal Representative





 
 
 
MATC DIGITAL S. DE R.L. DE C.V.
 
 
 
 
 
 
By: /s/ William Harrold Hess                
 
 
 
William Harrold Hess
 
 
 
Legal Representative





 
 
 
OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF NII HOLDINGS, INC., ET AL.
    
By its counsel:    


KRAMER LEVIN NAFTALIS &     FRANKEL LLP
 
 
 
 
 
 
By: /s/ William Harrold Hess                
 
 
 
William Harrold Hess
 
 
 
Legal Representative







    









--------------------------------------------------------------------------------




EXHIBIT 1
Subject to FRE 408


Plan Term Sheet


November 24, 2014


Term Sheet (the “Term Sheet”)1 for the proposed restructuring of the obligations
of NII Holdings, Inc. (“Holdings” or “NII”) and each of its direct and indirect
subsidiaries that are or have become debtors (each a “Debtor” and, collectively,
the “Debtors” or the “Company”)2 by commencing cases under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).


This Term Sheet sets forth certain of the principal terms for a plan of
reorganization for the Company (the “Plan”), which Plan has the support
(pursuant to the terms of the Plan Support Agreement (the “PSA”)) of the
Official Committee of Unsecured Creditors appointed in the Debtors’ chapter 11
cases (the “Committee” and, together with the Debtors, the “Plan Proponents”),
AMT (as defined in the PSA) and the Requisite Consenting Noteholders3 (together
with any holders of Notes that subsequently join as parties to the PSA, the
“Consenting Noteholders” and, together with AMT, the “Consenting Parties”), who
are holders of the following notes:


(a)
the (i) 10% Senior Notes due 2016 (the “2016 Capco Notes”) issued by NII Capital
Corp. (“Capco”); (ii) the 8.875% Senior Notes due 2019 issued by Capco (the
“2019 Capco Notes”); and (iii) the 7.625% Senior Notes due 2021 issued by Capco
(the “2021 Capco Notes” and, together with the 2016 Capco Notes and the 2019
Capco Notes, the “Capco Notes”); and



(b)
the (i) 11.375% Senior Notes due 2019 (the “11.375% Luxco Notes”) issued by NII
International Telecom S.C.A. (“Luxco”) and (ii) 7.875% Senior Notes due 2019
issued by Luxco (the “7.875% Luxco Notes” and, together with the 11.375% Luxco
Notes, the “Luxco Notes” and, the Luxco Notes collectively with the Capco Notes,
the “Notes”).



This Term Sheet does not include a description of all of the terms, conditions
and other provisions that are to be contained in the definitive documentation
necessary for the consummation of the Plan and the transactions contemplated
therein, which remain subject to discussion and negotiation in good faith among
the Plan Proponents and the Consenting Parties.


This Term Sheet has been prepared for settlement discussion purposes and shall
not constitute an admission of liability by any party, nor be admissible in any
action relating to any of the subject matter addressed herein. Nothing in this
Term Sheet shall be deemed to be the solicitation of an acceptance or rejection
of a plan of reorganization. Further, nothing herein shall be an admission of
fact or liability or deemed binding on the Company or the Consenting Parties.


_______________________
1For the avoidance of doubt, “Term Sheet” shall include any exhibits annexed
hereto.
2The Debtors are: (a) Holdings; (b) Nextel International (Services), Ltd.
(“Services”); (c) NII Funding Corp.; (d) NII Aviation, Inc.; (e) NII Capital
Corp.; (f) NII Global Holdings Inc.; (g) NII International Services S.à r.l.;
(h) NII International Holdings S.à r.l.; (i) NII International Telecom S.C.A.;
(j) McCaw International (Brazil), LLC (“McCaw”); (k) Airfone Holdings, LLC
(“Airfone”); (l) Nextel International (Uruguay), LLC (“NIU” and, together with
the Debtors identified in the immediately preceding clauses (j) and (k), the
“Transferred Guarantors”); and (m) NII Mercosur, LLC (“Mercosur”). The Debtors’
cases (the “Chapter 11 Cases”) are jointly administered under Case No. 14-12611
(SCC).
3“Requisite Consenting Noteholders” means each of (i) entities managed by
Aurelius Capital Management, LP (collectively, “Aurelius”) and (ii) Capital
Research and Management Company (“Capital Group”).









--------------------------------------------------------------------------------




I. Overview4 
 
The proposed restructuring of the Company will be implemented through the Plan
to be filed in the Chapter 11 Cases. The purposes of the restructuring
contemplated by the Plan, consistent with the material terms and conditions
described in this Term Sheet, are, among other things, to convert $4.35 billion
in outstanding principal amount of Notes into equity interests in Reorganized
NII (as defined below) and provide the Company with new capital.
II. Settlement and Compromise Incorporated into the Plan
Estate Causes of Action
“Estate Causes of Action” shall mean any and all claims or causes of action that
could be asserted (x) against any of the Debtors by any other Debtor or (y)
against any non-Debtor subsidiary of the Company by any of the Debtors, in each
case, including, without limitation, (i) pursuant to chapter 5 of the Bankruptcy
Code (the “Avoidance Claims”) or (ii) seeking the recharacterization of
intercompany obligations.
Transferred Guarantor Claims
“Transferred Guarantor Claims” shall mean any claims or causes of action arising
under the indentures governing the 2016 Capco Notes and 2019 Capco Notes in
connection with the transfers of the equity interests of McCaw, Mercosur and NIU
that occurred in 2009 and 2010, and the purported release of the guarantees by
McCaw, Mercosur, NIU, and Airfone of the 2016 Capco Notes and 2019 Capco Notes.
Settlement and Compromise
The Plan shall contain and effect a compromise and settlement (the “Settlement”)
of all Estate Causes of Action and all Transferred Guarantor Claims pursuant to
section 1123(b)(3) and Rule 9019 of the Federal Rules of Bankruptcy Procedure,
subject to the processes set forth below under the section below entitled
“Settlement Procedures” if any such processes are deemed necessary.
In consideration for the release and waiver of the Estate Causes of Action and
the Transferred Guarantor Claims, the Plan shall provide as follows:
________________________


4 Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Bankruptcy Code.




--------------------------------------------------------------------------------




Avoidance Claims
The Avoidance Claims shall include all causes of action that could be asserted
against any of the Debtors or any non-Debtor by another Debtor, pursuant to
chapter 5 of the Bankruptcy Code, including, but not limited to, claims to avoid
the following:
The guarantee by Holdings of the Luxco Notes;
 
The subordination to the Luxco Notes obligations of a $644 million (plus accrued
interest) payable (the “Capital Note”) owed by Luxco to Capco;


Holdings’ release and/or transfer of approximately $900 million of intercompany
receivables, including approximately $614 million of receivables that were owed
to it by Nextel Telecomunicações Ltda. and transferred to Luxco on or about
February 28, 2013; and


The release by Services and Holdings of approximately $93 million in
intercompany receivables owed to them by Nextel del Peru S.A.


The Settlement will result in the recoveries to creditors of the various Debtors
being calculated as if 25% of each of the foregoing transfers was avoided. Such
recoveries pursuant to the Settlement will be in full satisfaction of any and
all potential recoveries that could have been included as part of the Avoidance
Claims, regardless of whether such claims are identified above or have been
asserted.
Recharacterization of Intercompany Claims (other than the Capital Note)
Pursuant to the Settlement, the recoveries to creditors of the various Debtors
will be calculated as if 25% of each of the intercompany obligations existing
between a Debtor and another Debtor or between a non-Debtor subsidiary of the
Company and a Debtor outstanding as of the commencement of the Chapter 11 Cases
(the “Petition Date”) are recharacterized as equity, with the remaining 75% of
such obligations treated as unsecured debts against the obligors of such
intercompany obligations. For the avoidance of doubt, the Capital Note will be
treated as a debt obligation in its entirety, but the claim with respect to the
subordination of the Capital Note shall be resolved pursuant to the Settlement
of the Avoidance Claims. Intercompany obligations arising after the Petition
Date that are owing to the Debtors by any non-Debtor subsidiary shall be treated
in a manner to be determined.
Transferred Guarantor Claims
The Settlement will result in the recoveries to holders of the Notes being
calculated as if 27.5% of each Transferred Guarantor’s guarantees remained in
place.
Impact of Settlement on Recoveries
The impact of the Settlement of each of the Estate Causes of Action and the
Transferred Guarantor Claims on the recoveries by holders of the Notes shall be
based upon the waterfall model previously agreed upon between the Plan
Proponents and the Requisite Consenting Noteholders solely for the purposes of
the Settlement. The recoveries pursuant to the Settlement will be in full
satisfaction of any and all potential recoveries that could have been included
as part of the Estate Causes of Action or the Transferred Guarantor Claims,
regardless of whether such claims are identified above or have been asserted.




--------------------------------------------------------------------------------




Settlement Procedures
To the extent the Debtors or the Bankruptcy Court deems necessary:
the Debtors shall take all necessary steps to appoint an independent manager for
Luxco (the “Independent Director”) and apply for the retention of conflicts
counsel and a financial advisor (collectively, the “Advisors”) for the
Independent Director to evaluate the reasonableness of the Settlement;


the Independent Director, with the assistance of the Advisors, shall review the
Settlement and, within 30 days of his or her appointment, on behalf of Luxco,
either (i) confirm the reasonableness of, and cause Luxco to join in, the
Settlement pursuant to Bankruptcy Code section 1123(b)(3) and Federal Rule of
Bankruptcy Procedure 9019 (the date, if any, on which the events in this clause
(i) occur, the “Settlement Date”) or (ii) determine not to cause Luxco to join
in the Settlement, in which case, the Debtors, the Committee and each Requisite
Consenting Noteholder shall have the option to terminate the PSA;


the Independent Director shall be available to provide deposition testimony and
to testify at the hearing to confirm the Plan; and


the Debtors, Jones Day, and Rothschild shall facilitate fact discovery and other
necessary coordination matters with the Independent Director and the Advisors
related to the Settlement and the evaluation thereof.





III. Plan Treatment:
Class of Claim or Interest
Amount of Claim (estimated)5 
Treatment of Claim or Interest
Administrative Expense Claims
-
The Debtors (or, if applicable, the Debtors as reorganized pursuant to the
confirmed Plan (the “Reorganized Debtors”)) shall pay to each holder of an
allowed Administrative Expense Claim, on account of and in full and complete
settlement, release and discharge of such claim, cash equal to the full unpaid
amount of such allowed Administrative Expense Claim, which payments shall be
made on either (a) the latest to occur of (i) the effective date of the Plan
(the “Effective Date”) (or as soon as practicable thereafter), (ii) the date
such claim becomes an allowed Administrative Expense Claim, and (iii) such other
date as may be agreed upon by the Reorganized Debtors and the holder of such
claim, or (b) on such other date as the Bankruptcy Court may order.
________________________


5 Unless otherwise set forth herein, the estimated amount of claims set forth
herein shall be acceptable to the Debtors (following consultation with the
Committee) and each of the Requisite Consenting Noteholders.




--------------------------------------------------------------------------------




Priority Tax Claims
-
Unless otherwise agreed to by the Plan Proponents (with the consent of each of
the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed) and the holder of an allowed Priority Tax
Claim (in which event such other agreement will govern), each holder of an
allowed Priority Tax Claim against any of the Debtors that is due and payable on
or before the Effective Date shall receive, on account of and in full and
complete settlement, release and discharge of such claim, cash equal to the
amount of such allowed Priority Tax Claim on the later of (i) the Effective Date
(or as soon as practicable thereafter) and (ii) the date such Priority Tax Claim
becomes an allowed claim, or as soon as practicable thereafter. All allowed
Priority Tax Claims against any of the Debtors which are not due and payable on
or before the Effective Date shall be paid in the ordinary course of business by
the Reorganized Debtors in accordance with the terms thereof.
Priority Non-Tax Claims
-
On or as soon after the Effective Date as practicable, unless otherwise agreed
to by the Plan Proponents (with the consent of each of the Requisite Consenting
Noteholders, such consent not to be unreasonably withheld, conditioned or
delayed) and the holder of an allowed Priority Non-Tax Claim (in which event
such other agreement will govern), each holder of an allowed Priority Non-Tax
Claim against the Debtors shall receive on account of and in full and complete
settlement, release and discharge of such claim, at the Debtors’ election
(following consultation with the Committee and with the consent of each of the
Requisite Consenting Noteholders, such consent not to be unreasonably withheld,
conditioned or delayed), (i) cash in the amount of such allowed Priority Non-Tax
Claim in accordance with section 1129(a)(9) of the Bankruptcy Code and/or (ii)
such other treatment required to render such claim unimpaired pursuant to
section 1124 of the Bankruptcy Code. All allowed Priority Non-Tax Claims against
the Debtors which are not due and payable on or before the Effective Date shall
be paid by the Reorganized Debtors when such claims become due and payable in
the ordinary course of business in accordance with the terms thereof.




--------------------------------------------------------------------------------




Other Secured Claims
-
On or as soon after the Effective Date as practicable, secured claims against
the Debtors (“Other Secured Claims”), if any, shall receive the following
treatment at the option of the Plan Proponents (with the consent of the
Requisite Consenting Noteholders, such consent not to be unreasonably withheld,
conditioned or delayed): (i) reinstatement of any such allowed Other Secured
Claim pursuant to section 1124 of the Bankruptcy Code; (ii) payment in full (in
cash) of any such allowed Other Secured Claims; (iii) satisfaction of any such
allowed Other Secured Claim by delivering the collateral securing any such
allowed Other Secured Claims and paying any interest required to be paid under
section 506(b) of the Bankruptcy Code; or (iv) providing such holders with such
treatment in accordance with section 1129(b) of the Bankruptcy Code as may be
determined by the Bankruptcy Court.
Holders of 2016 Capco Notes and 2019 Capco Notes
$1,357.8 million (in the aggregate)
In full and final satisfaction of their claims against each of the Debtors,
holders of 2016 Capco Notes and 2019 Capco Notes shall receive their pro rata
share of:
25.43% of the New NII Common Stock Pool (as defined below), subject to dilution
by the Rights Offering Shares and the MIP Shares (each term as defined below).
Holders of 2021 Capco Notes
$1,500.4 million
In full and final satisfaction of their claims against each of the Debtors,
holders of 2021 Capco Notes shall receive their pro rata share of:
11.06% of the New NII Common Stock Pool, subject to dilution by the Rights
Offering Shares and the MIP Shares.




--------------------------------------------------------------------------------




Capco General Unsecured Claims6
To be estimated following the general claims bar date
Unless otherwise agreed to by the Plan Proponents (with the consent of each of
the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed) and the holder of an allowed Capco General
Unsecured Claim (in which event such other agreement will govern), all holders
of allowed Capco General Unsecured Claims, including claims under contracts and
unexpired leases rejected by Capco under the Plan (or under a separate motion)
and trade payables, [but excluding allowed Convenience Class claims, as
described below,] shall receive the treatment to be determined by the Plan
Proponents with the consent of each of the Requisite Consenting Noteholders,
such consent not to be unreasonably withheld, conditioned or delayed.


The Plan Proponents shall reserve all rights to challenge the legal basis and
amount of any Capco General Unsecured Claim.
Holdings General Unsecured Claims8
To be estimated following the general claims bar date
Unless otherwise agreed to by the Plan Proponents (with the consent of each of
the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed) and the holder of an allowed Holdings General
Unsecured Claim (in which event such other agreement will govern), all holders
of allowed Holdings General Unsecured Claims, including claims under contracts
and unexpired leases rejected by Holdings under the Plan (or under a separate
motion) and trade payables, [but excluding allowed Convenience Class claims, as
described below,] shall receive the treatment to be determined by the Plan
Proponents with the consent of each of the Requisite Consenting Noteholders,
such consent not to be unreasonably withheld, conditioned or delayed.9


The Plan Proponents shall reserve all rights to challenge the legal basis and
amount of any Holdings General Unsecured Claim.
 _____________________
6“Capco General Unsecured Claims” shall mean unsecured claims against Capco,
Services, NII Funding Corp., NII Aviation, Inc. and NII Global Holdings, Inc.
other than Notes claims and intercompany claims.
7For the avoidance of doubt, the holders of CapCo General Unsecured Claims shall
receive a recovery on account of such claims at a rate no less favorable than
the recovery rate for claims arising under the applicable Notes directly against
the applicable entity against which such holder has claims.
8 “Holdings General Unsecured Claims” shall mean unsecured claims against
Holdings other than American Tower Guaranty Claims (as defined below), claims
arising from Holdings’ guarantees of the Notes and of certain indebtedness of
the Operating Companies (as defined below) and intercompany claims.
9 For the avoidance of doubt, the holders of Holdings General Unsecured Claims
shall receive a recovery on account of such claims at a rate no less favorable
than the recovery rate for claims directly against Holdings arising under the
applicable Notes.








--------------------------------------------------------------------------------




American Tower Guaranty Claims10 against Holdings
-
In full and final satisfaction of American Tower Guaranty Claims against
Holdings, all holders of such claims shall receive a revised form of guaranty,
which shall be in form and substance reasonably acceptable to the Plan
Proponents, AMT and each of the Requisite Consenting Noteholders.
Holders of 11.375% and 7.875% Luxco Notes
$1,694.9 million (in the aggregate)
In full and final satisfaction of their claims against each of the Debtors,
holders of Luxco Notes shall receive their pro rata share of:
63.51% of the New NII Common Stock Pool, subject to dilution by the Rights
Offering Shares and the MIP Shares.
Luxco General Unsecured Claims11
To be estimated following the general claims bar date
Unless otherwise agreed to by the Plan Proponents (with the consent of each of
the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed) and the holder of an allowed Luxco General
Unsecured Claim (in which event such other agreement will govern), all holders
of allowed Luxco General Unsecured Claims, including claims under contracts and
unexpired leases rejected by Luxco under the Plan (or under a separate motion)
and trade payables, [but excluding allowed Convenience Class claims, as
described below,] shall receive the treatment to be determined by the Plan
Proponents with the consent of each of the Requisite Consenting Noteholders,
such consent not to be unreasonably withheld, conditioned or delayed.12


The Plan Proponents shall reserve all rights to challenge the legal basis and
amount of any general unsecured claim.
________________________________________
10“American Tower Guaranty Claims” means any claims arising under (a) that
certain Guaranty and Subordination Agreement among American Tower do Brasil -
Cessao de Infraestruturas Ltda., Luxco, and American Tower do Brasil II - Cessao
de Infraestruturas Ltda., (b) that certain Guaranty of Obligations dated March
23, 2005 by Holdings in favor of MATC Celular, S. de R.L. de C.V, (c) that
certain Guaranty of Obligations dated March 23, 2005 by Holdings in favor of
American Tower do Brasil - Cessao de Infraestruturas Ltda., and (d) any other
guarantees given by Holdings in favor of American Tower Corp. or any of its
affiliates, in each case, as amended, supplemented or modified from time to
time.
11“Luxco General Unsecured Claims” shall mean unsecured claims against Luxco
other than Notes claims, American Tower Guaranty Claims and intercompany claims.
12For the avoidance of doubt, the holders of Luxco General Unsecured Claims
shall receive a recovery on account of such claims at a rate no less favorable
than the recovery rate for claims directly against Luxco arising under the
applicable Notes.






--------------------------------------------------------------------------------




American Tower Guaranty Claims against Luxco
-
In full and final satisfaction of American Tower Guaranty Claims against Luxco,
all holders of such claims shall receive a revised form of guaranty, which shall
be in form and substance reasonably acceptable to the Plan Proponents, AMT and
each of the Requisite Consenting Noteholders.
General Unsecured Claims Against Other Debtors
To be estimated following the general claims bar date
All holders of allowed General Unsecured Claims other than (i) Capco General
Unsecured Claims, (ii) Holdings General Unsecured Claims and (iii) Luxco General
Unsecured Claims, if any, including claims under contracts and unexpired leases
rejected by the applicable Debtors under the Plan (or under a separate motion)
and trade payables, [but excluding allowed Convenience Class claims, as
described below,] shall receive the treatment to be determined by the Plan
Proponents with the consent of each of the Requisite Consenting Noteholders,
such consent not to be unreasonably withheld, conditioned or delayed.13 


The Plan Proponents shall reserve all rights to challenge the legal basis and
amount of any general unsecured claim.
[Convenience Class14]
[To be estimated following the general claims bar date]
[A holder of an allowed Convenience Class claim shall receive in full
satisfaction and release of such Convenience Class claim an amount equal to 100%
of such claim in cash on or as soon after the Effective Date as practicable,
subject to a cap to be determined; provided, however, that if Convenience Class
claims in the aggregate exceed an amount to be agreed to by Debtors and each of
the Requisite Consenting Noteholders (the “Maximum Convenience Class Payment”),
holders of allowed Convenience Class claims shall receive their pro rata share
of the Maximum Convenience Class Payment.]
______________________________


13For the avoidance of doubt, the holders of General Unsecured Claims against
other Debtors shall receive a recovery on account of such claims at a rate no
less favorable than the recovery rate for claims arising under the applicable
Notes directly against the applicable entity against which such holder has
claims.
14If the Debtors determine, following consultation with the Committee, that the
Convenience Class is necessary, it shall consist of general unsecured claims of
less than an amount to be proposed by the Debtors and subject to the consent of
the Committee and the Requisite Consenting Noteholders, such consent not to be
unreasonably withheld, conditioned or delayed.






--------------------------------------------------------------------------------




Intercompany Claims
$[ ▪ ]
Pursuant to the Settlement, all intercompany claims other than Avoidance Claims
and the Capital Note (each of which shall be resolved pursuant to the
Settlement, as described above with respect to the Avoidance Claims and the
Recharacterization of Intercompany Claims, respectively) shall be allowed in an
amount equal to 75% of the prepetition claim amount of such claim, and such
claims may be deemed settled, cancelled and extinguished under the Plan as of
the Effective Date in accordance with the Settlement.
Existing NII Equity Interest Holders
-
Existing NII Equity Interests shall be extinguished, cancelled and discharged as
of the Effective Date, and holders of Existing NII Equity Interests shall
receive no distribution in respect of their equity interests.
Subordinated Securities Claims (including all claims arising pursuant to 11
U.S.C. § 510(b), including, without limitation, for damages arising from the
sale or purchase of any debt or equity security of any of the Debtors)
-
Subordinated Securities Claims, if any, shall be extinguished, cancelled and
discharged as of the Effective Date, and holders thereof shall receive no
distributions in respect of their claims.
Intercompany Equity Interests
-
Intercompany Equity Interests shall receive no distribution in respect of their
equity interests and shall be reinstated for administrative purposes only at the
election of the Debtors.



IV. Other:
Plan Equity Value
The Plan will be based on a reorganized equity value of $2.421 billion (the
“Plan Equity Value”). The Debtors’ Mexico subsidiaries are valued at 40% of the
aggregate enterprise value attributable to the Debtors’ Mexico and Brazil
subsidiaries.
Rights Offering
The Holders of Notes shall be provided with the option to subscribe to purchase
$250 million (the “Rights Offering Amount”) of New NII Common Stock (the “Rights
Offering Shares”) pursuant to a rights offering that will be allocated on a pro
rata basis in proportion to the aggregate principal amount of Notes held by each
holder to the aggregate principal amount of all outstanding Notes (the “Rights
Offering”). The Rights Offering Shares will be subject to dilution by the MIP
Shares.
Holders of Notes participating in the Rights Offering shall not have
over-subscription rights.
The exercise price for the rights shall be calculated at a 40% discount to the
Plan Equity Value.
The Rights Offering will be backstopped 50% by Aurelius and 50% by Capital
Group.


Holders of Notes choosing to participate in the Rights Offering shall exercise
such rights contemporaneously with voting on the Plan.


The Debtors shall pay an aggregate fee of 6% of the Rights Offering Amount,
payable in cash, to Aurelius and Capital Group pro rata based on the proportion
of the Rights Offering Amount backstopped by Aurelius and Capital Group,
respectively.




--------------------------------------------------------------------------------




New NII Debt
The Plan shall provide for the issuance of $250 million of new debt (“New NII
Debt”), the commitment for which or other reasonable assurance of availability
thereof as of the Effective Date shall have been received by the Debtors on or
before the hearing to confirm the Plan, on terms to be determined which shall be
acceptable to the Plan Proponents and each of the Requisite Consenting
Noteholders.
Means of Implementation
The Plan shall contain standard means of implementation, including provisions
for the continued corporate existence of the Reorganized Debtors, the
cancellation of certain prepetition debt and debt agreements, the cancellation
of prepetition equity interests in NII, the issuance of the New NII Common Stock
and the New NII Debt, the Rights Offering and the revesting of Debtors’ assets
in the Reorganized Debtors.


The “Plan Documents” means the Plan, the disclosure statement with respect to
the Plan to be filed in the Chapter 11 Cases (the “Disclosure Statement”), the
proposed order confirming the Plan (the “Confirmation Order”), and any other
documents or agreements filed with the Bankruptcy Court by the Debtors or at the
direction of any Plan Proponent that are necessary to implement the Plan,
including any appendices, amendments, modifications, supplements, exhibits and
schedules relating to the Plan or the Disclosure Statement, including: (a) any
term sheet and/or commitment letter for any proposed exit financing facility,
including the issuance of New NII Debt; (b) any operative documents for any
proposed exit financing facility, including without limitation the issuance of
the New NII Debt; (c) any documents or orders relating to the Rights Offering,
(d) any documents disclosing the identity of the members of the board of
directors of any of the Reorganized Debtors and the nature of and compensation
for any “insider” under the Bankruptcy Code who is proposed to be employed or
retained by any of the Reorganized Debtors; (e) any list of material executory
contracts and unexpired leases to be assumed, assumed and assigned, or rejected;
(f) a list of any material retained causes of action; (g) the certificate of
incorporation and bylaws for each of the Reorganized Debtors; (h) the
registration rights agreement (the “Registration Rights Agreement”); and (i) any
stockholders agreement; each of which shall be in form and substance reasonably
acceptable to the Plan Proponents and each of the Requisite Consenting
Noteholders; provided, however, that (i) any documents with respect to the
Rights Offering, including, without limitation, any backstop commitment
agreement, and (ii) the Registration Rights Agreement shall, in each case, be
filed contemporaneously with the Plan and be acceptable to each of the Requisite
Consenting Noteholders in their sole discretion.
New NII Common Stock
The Plan will provide for the cancellation of all outstanding NII common stock
and the issuance of new common stock, par value $0.001 per share (the “New NII
Common Stock”), in NII, as reorganized pursuant to the confirmed Plan
(“Reorganized NII”). Each share of the New NII Common Stock shall entitle its
holder to one vote.


The Plan will also provide that, upon emergence, Reorganized NII shall amend and
restate its charter to, among other things, authorize the issuance of the New
NII Common Stock in an amount to be determined by the Plan Proponents and the
Requisite Consenting Noteholders. An appropriate proportion of New NII Common
Stock shall initially be issued and outstanding pursuant to the Plan as of the
Effective Date, including the Rights Offering Shares issued and distributed to
participants in the Rights Offering.




--------------------------------------------------------------------------------




New NII Common Stock Pool
All New NII Common Stock to be issued and distributed on the Effective Date
under the Plan, prior to dilution by the Rights Offering Shares and the MIP
Shares, shall constitute the “New NII Common Stock Pool” for purposes of this
Term Sheet.
As soon as practicable after the Effective Date but no later than 60 days after
the Effective Date, Reorganized NII shall use its commercially reasonable
efforts to obtain the listing of the New NII Common Stock for trading on the New
York Stock Exchange or for quotation in the NASDAQ stock market. The New NII
Common Stock will be freely tradable in accordance with section 1145 of the
Bankruptcy Code. To the extent that any of the New NII Common Stock is not
freely tradable in accordance with section 1145 of the Bankruptcy Code, the
holders thereof shall have customary demand and S-3 registration rights.
On the Effective Date, the Debtors and the recipients of New NII Common Stock
will enter into a registration rights agreement, which shall provide parties
who, together with their affiliates, receive 10% or more of New NII Common Stock
issued under the Plan (including pursuant to the Rights Offering) with demand
registration rights.
Conditions to Confirmation
The conditions precedent to confirmation of the Plan shall be customary for a
reorganization of this size and type, including, without limitation, the
following:
The Bankruptcy Court shall have entered an order, in form and substance
reasonably acceptable to the Plan Proponents and each of the Requisite
Consenting Noteholders, approving the adequacy of the Disclosure Statement (the
“Disclosure Statement Order”).


The Bankruptcy Court shall have entered the Confirmation Order in form and
substance reasonably acceptable to the Plan Proponents and each of the Requisite
Consenting Noteholders.


All Plan Documents shall be in form and substance reasonably acceptable to the
Plan Proponents and each of the Requisite Consenting Noteholders.


Each of the foregoing may be waived by the Plan Proponents, with the consent of
each of the Requisite Consenting Noteholders.




--------------------------------------------------------------------------------




Conditions to Consummation
The conditions precedent to the occurrence of the Effective Date of the Plan
shall be customary for a reorganization of this size and type, and shall
include, without limitation, the Conditions to Confirmation set forth in this
Term Sheet and the following:
All documents and agreements necessary to consummate the Plan shall have been
effected or executed by April 22, 2015.


The Rights Offering shall have been consummated pursuant to the terms set forth
in this Term Sheet.


Any and all documents relating to the issuance of the New NII Debt shall have
been effected or executed, in form and substance reasonably acceptable to the
Plan Proponents and each of the Requisite Consenting Noteholders.


Subject to Sections 1 and 3.03(a) of the PSA, any and all agreements relating to
the financing of the Debtors’ operating subsidiaries (the “Operating
Companies”), including without limitation, amendments to local financing
agreements, shall be in form and substance reasonably acceptable to the
applicable Operating Companies and each of the Requisite Consenting Noteholders
(subject to a consultation right in favor of the Committee), and any existing
defaults under the Operating Companies’ local financing agreements shall have
been cured or waived.


Any and all steps necessary to consummate the Restructuring in any applicable
jurisdictions other than the United States have been effectuated.


All reasonable and documented fees and expenses of counsel [and financial
advisors] to the Requisite Consenting Noteholders as well as the reasonable
out-of-pocket expenses of the Requisite Consenting Noteholders incurred in
connection with the Restructuring that were incurred prior to the Effective Date
have been paid in full in cash.


Each of the foregoing may be waived by the Plan Proponents, with the consent of
each of the Requisite Consenting Noteholders.




--------------------------------------------------------------------------------




Corporate Governance Matters
On the Effective Date, the term of any current members of the board of directors
of NII not identified as members of the New Board (as defined below) shall
expire and such persons shall tender their resignation effective on the
Effective Date.
The initial Board of Directors for Reorganized NII (the “New Board”) shall
consist of seven (7) directors, including (a) the chief executive officer of
Reorganized NII, (b) three (3) directors designated by Capital Group, (c) one
(1) director designated by Aurelius and (d) two (2) directors designated jointly
by Aurelius and Capital Group. Each of the individuals designated as nominees to
be directors (other than the chief executive officer of Reorganized NII) shall
(i) be independent under the rules of the NASDAQ Stock Market and the
independence requirements for members of audit and compensation committees under
the rules of the Securities and Exchange Commission and (ii) not be employees of
Capital Group or Aurelius. The foregoing board designation rights shall not
continue after the selection of the New Board.
The boards of directors for the direct and indirect subsidiaries of Reorganized
NII shall be identified and selected by the New Board.
Reorganized NII will continue to be a reporting company with the Securities and
Exchange Commission following the Effective Date.
Management Incentive Plan
Upon the Effective Date, the New Board shall adopt a management incentive plan,
including (i) restricted stock units for up to 2.5% of the New NII Common Stock
and (ii) options to purchase up to 2.5% of the New NII Common Stock with any
applicable exercise price to be determined by the New Board (collectively, the
“MIP Shares”). The vesting, apportionment and granting of the MIP Shares shall
be determined by the New Board.
Releases
The Plan shall provide certain customary release provisions for the benefit of
the Debtors, their directors, officers, and agents and their respective
attorneys, financial advisors and other specified professionals, the Consenting
Parties, the Indenture Trustees (as defined below), the Committee, the members
of the Committee and their respective agents, and each of their respective
attorneys, financial advisors and other specified professionals to the extent
permitted by applicable law.
Exculpation
The Plan shall provide certain customary exculpation provisions, which shall
include a full exculpation from liability in favor of the Debtors, the Indenture
Trustees, the Consenting Parties, the Committee, the members of the Committee
and all of the foregoing parties’ respective current and former officers,
directors, members, employees, advisors, attorneys, professionals, accountants,
investment bankers, consultants, agents and other representatives (including
their respective officers, directors, employees, members and professionals) from
any and all claims and causes of action arising on or after the Petition Date
and any and all claims and causes of action relating to any act taken or omitted
to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, soliciting, confirming or
consummating the Plan, the Disclosure Statement or any contract, instrument,
release or other agreement or document created or entered into in connection
with the Plan or any other act taken or omitted to be taken in connection with
or in contemplation of the Chapter 11 Cases or the restructuring of the Debtors,
with the sole exception of willful misconduct or gross negligence.




--------------------------------------------------------------------------------




Indenture Trustee Fees
The reasonable and documented fees and expenses of the indenture trustees
pursuant to those certain indentures governing the Notes (collectively, the
“Indenture Trustees”) will be paid in full, in cash, on the Effective Date of
the Plan. The Confirmation Order shall include a finding that the Indenture
Trustees have made “substantial contributions” to the Chapter 11 Cases under
section 503(b)(3) of the Bankruptcy Code.
Fees and Expenses of Requisite Consenting Noteholders
The reasonable and documented fees and expenses of counsel and financial
advisors to the Requisite Consenting Noteholders incurred prior to the Effective
Date in connection with the contemplated restructuring will be paid in full in
cash, including restructuring, completion or transaction fees provided for or
acknowledged in the engagement letters for Blackstone Advisory Partners, L.P.
and [Houlihan Lokey]. The Confirmation Order shall include a finding that the
Requisite Consenting Noteholders have made “substantial contributions” to the
Chapter 11 Cases under section 503(b)(3) of the Bankruptcy Code.
Fiduciary Duties
Notwithstanding anything to the contrary in the PSA, (i) the Debtors or their
subsidiaries or affiliates or any of its or their respective directors or
officers (in such person’s capacity as a director or officer) shall not be
required to take any action, or to refrain from taking any action, to the extent
that taking such action or refraining from taking such action would be
inconsistent with, or cause such party to breach, such party’s fiduciary
obligations under applicable law; and (ii) the Debtors and their boards of
directors shall be entitled to continue to market and solicit bids for the sale
any of their assets pursuant to section 363 of the Bankruptcy Code in the
interest of maximizing the value of the Debtors’ estates, consistent with their
fiduciary obligations.
Notwithstanding anything to the contrary in the PSA, neither the Committee nor
its members (in such member’s capacity as a Committee member) shall be required
to take any action, or to refrain from taking any action, to the extent that
taking such action or refraining from taking such action would be inconsistent
with, or cause such party to breach, such party’s fiduciary obligations under
the Bankruptcy Code and applicable law. For the avoidance of doubt, and
notwithstanding any provisions to the contrary herein or in the PSA, in order to
fulfill the Committee’s fiduciary obligations, until the Settlement Date, the
Committee may negotiate, discuss, and/or analyze unsolicited proposals or offers
for any alternative chapter 11 plan or restructuring transaction without
terminating, or breaching its obligations under, this Term Sheet or the PSA.








--------------------------------------------------------------------------------






EXHIBIT 2


FORM OF JOINDER AGREEMENT


This JOINDER AGREEMENT to that certain Plan Support Agreement entered into as of
November 24, 2014 by and among NII Holdings, Inc., NII Capital Corp., NII
Funding Corp., NII Aviation, Inc., Nextel International (Services), Ltd., NII
Global Holdings, Inc., NII International Holdings S.à r.l., NII International
Services S.à r.l, NII International Telecom S.C.A., NII Mercosur, LLC, McCaw
International (Brazil), LLC, Airfone Holdings, LLC, and Nextel International
(Uruguay), LLC, the Consenting Noteholders (in their capacities as parties
thereto), AMT and the Committee and attached hereto as Exhibit A (as amended,
modified, or amended and restated from time to time in accordance with its
terms, the “Plan Support Agreement”), is hereby executed and delivered by [•]
(the “Joining Party”) as of ________ [•], ___.
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Plan Support Agreement.
Agreement to be Bound. The Joining Party hereby agrees, on a several basis, to
be bound by the Plan Support Agreement in accordance with its terms. The Joining
Party shall hereafter be deemed to be a Party, and to the extent the Joining
Party is a transferee of a Consenting Noteholder, such Joining Party shall
hereafter be deemed to be a Consenting Noteholder, for any and all purposes
under the Plan Support Agreement. For the avoidance of doubt, to the extent not
already a Party to the Agreement, the Joining Party shall only become a Party
(or Consenting Noteholder, to the extent applicable) to the Agreement with
respect to the Claims that are the subject of the Transfer. In the event of any
inconsistency between this Joinder Agreement and the Plan Support Agreement, the
Plan Support Agreement shall control in all respects.
Representations and Warranties. With respect to the aggregate principal amount
and type of Claims set forth below its name on the signature page hereof, the
Joining Party hereby makes the representations and warranties of the Parties set
forth in Section 5 of the Plan Support Agreement to each other Party to the Plan
Support Agreement. For the avoidance of doubt, only the aggregate principal
amount of the Claims that are the subject of the Transfer must be stated on the
signature page of this Joinder Agreement.
Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of laws principles thereof that would require the application of
the law of any other jurisdiction.


[Signature pages follow.]







--------------------------------------------------------------------------------




Date executed: [___________]




 
 
 
[NAME OF TRANSFEREE]
 
 
 
 
 
 
 
 
 
 
 
 
By: _________________________    
 
 
Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
Attn.:
 
 
 
 
Tel.:
 
 
 
 
Fax:
 
 
 
 
Email:
 



 
 
 
Aggregate principal amount of Claims beneficially owned or managed on behalf of
funds or accounts that beneficially own such Claims:
 
 
 

 
 
 
Capco 2016 Notes Claims:
 
 
 
$_________________________________



 
 
 
Capco 2019 Notes Claims:
 
 
 
$_________________________________



 
 
 
Capco 2021 Notes Claims:
 
 
 
$_________________________________



 
 
 
Luxco 7.875% Notes Claims:
 
 
 
$_________________________________



 
 
 
Luxco 11.375% Notes Claims:
 
 
 
$_________________________________



 
 
 
Other Claims:
 
 
 
$_________________________________








--------------------------------------------------------------------------------




Exhibit A


Plan Support Agreement



